TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 2, 2020



                                     NO. 03-19-00413-CR


                               Hector Vega-Gonzalez, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BAKER
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment by replacing the phrase “Judgment of

Conviction by Court—Waiver of Jury Trial” with the phrase “Judgment of Conviction by Jury.”

The Court further modifies the trial court’s judgment to reflect that appellant is required to

register as a sex offender and that the age of the victim at the time of the offense was nineteen

years old. The judgment, as modified, is affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.